Citation Nr: 0822330	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  06-29 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The veteran served on active military duty from May 1956 to 
May 1959.  In addition, he had approximately five years of 
prior reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating action in 
which the Department of Veterans Affairs Regional Office (RO) 
in St. Louis, Missouri denied service connection for 
bilateral hearing loss.

FINDING OF FACT

The veteran did not exhibit bilateral hearing loss in service 
or a sensorineural hearing loss within one year of separation 
therefrom, and his diagnosed bilateral hearing loss is not 
associated in any way with his active military duty.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in 
service and a sensorineural hearing loss may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify and To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the Court has held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1)  veteran status; 
(2)  existence of a disability; (3)  a connection between the 
veteran's service and the disability; (4)  degree of 
disability; and (5)  effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court also explained that proper notification must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present case, an April 2005 letter informed the 
veteran of the requirements for his service connection claim.  
This document also informed him that VA would make reasonable 
efforts to help him obtain necessary evidence with regard to 
this issue but that he must provide enough information so 
that the agency could request the relevant records.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); VAOPGCPREC 1-2004 (February 24, 2004); and 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The March 2006 letter informed the veteran of the type of 
evidence necessary to establish the degree of disability 
(element #4) and an effective date (element #5).  See 
Dingess/Hartman, 19 Vet. App. at 488.  In any event, however, 
as will be discussed below, the Board finds that the evidence 
of record does not support a grant of service connection for 
bilateral hearing loss.  In light of this denial, no rating 
or effective date will be assigned.  Thus, the Board finds 
that there can be no possibility of any prejudice to the 
veteran in proceeding with the issuance of a final decision 
of the issue adjudicated in this decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

Despite multiple attempts, VA has been unable to obtain the 
veteran's service medical records.  The most recent report 
from the National Personnel Records Center (NPRC), dated in 
July 2005, indicates that some of the veteran's service 
records may have been destroyed at a fire at that facility in 
1973.  In August 2005, the RO made a "Formal Finding on the 
Unavailability of Service Records."  In that document the RO 
listed all unsuccessful attempts made to procure the 
veteran's service medical records.  Under the circumstances, 
it is the Board's conclusion that further efforts to obtain 
the veteran's service medical records. C.F.R. § 3.159(c)(2) 
(2007).

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the issue adjudicated in this decision.  All available 
records adequately cited by the veteran have been obtained to 
the extent possible. He was accorded a VA audiological 
examination.

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the claim adjudicated in this decision.  
Under the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (which holds that strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained.  
Consequently, the Board will proceed to adjudicate the 
following service connection claim, based upon the evidence 
currently of record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2007); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2007).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

In addition, service connection for certain diseases, such as 
an organic disease of central nervous system, may also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2007).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  

Throughout the current appeal, the veteran has asserted that 
he developed bilateral hearing loss as a result of acoustic 
trauma to which he was exposed during his service in the 
Naval Reserves.  The veteran stated that he was working 
around aircraft without hearing protection.  Available 
service personnel records for the veteran indicate the 
veteran's military occupational specialty in the Army was 
infantry communications specialist (radio mechanic).  

As previously noted in this decision, the veteran's service 
medical records are not on file and according to the record, 
were apparently destroyed in a 1973 fire at the NPRC in St. 
Louis, Missouri.  The Court has held that in cases where 
records once in the hands of the government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the- 
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 
46 (1996).  

The first evidence of a bilateral hearing loss disability is 
dated in a post-service medical record from October 1996.  In 
that record a private physician stated, "An audiologic 
evaluation revealed bilateral high frequency severe 
sensorineural hearing loss."  

A VA examiner performed an audiological examination of the 
veteran in August 2005.  A VA audiological examination 
conducted at that time demonstrated speech discrimination 
scores of 98% correct in the right ear and 94% correct in the 
left ear. The following puretone threshold levels 
were:  15 decibels at 500 Hertz, 15 decibels at 1000 Hertz, 
20 decibels at 2000 Hertz, 75 decibels at 3000 Hertz, and 
80 decibels at 4000 Hertz (in the right ear) and 10 decibels 
at 500 Hertz, 15 decibels at 1000 Hertz, 20 decibels at 
2000 Hertz, 70 decibels at 3000 Hertz, and 90 decibels at 
4000 Hertz (in the left ear).  Such results reflect a 
bilateral impaired hearing disability for VA compensation 
benefit purposes.  See 38 C.F.R. § 3.385 (2007) (which 
stipulates that, for purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent).  

Significantly, however, the claims folder contains no 
competent evidence associating the veteran's bilateral 
hearing loss disability to his in-service acoustic trauma.  
Upon review of the claims folder and examination of the 
veteran in August 2005, the VA examiner first stated "The 
veteran received the more intense exposure to hazardous noise 
while in the Navy Reserves (aircraft mechanic). Very shortly 
after his Navy Reserve obligation he joined the Army which 
would indicate that his hearing was not a problem since he 
would have had to pass an Army medical entrance exam for 
which he obviously passed."  The examiner went on to 
explain:  "Coupled with his statement that he first noticed 
a hearing problem 10 years ago results in the conclusion that 
hearing loss occurred too long after his military service for 
it to have been caused by the military."  The examiner 
concluded "it is less likely than not his hearing loss ... 
[is] service connected." Indeed, the October 1996 diagnosis 
of bilateral hearing loss (the first diagnosis of such a 
disability) was made approximately 37 years after the 
veteran's separation from active military duty.  

The claims folder contains no competent evidence refuting the 
VA medical opinion.  As the claims folder contains no 
competent evidence of an association between the veteran's 
current bilateral hearing loss disability and his in-service 
acoustic trauma, the Board finds that the preponderance of 
the evidence in this case is against the claim for service 
connection for bilateral hearing loss.  The benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).  




ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


